Citation Nr: 1014659	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  03-25 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bone ulcer of the 
right shin.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.

3.  Entitlement to service connection for kidney disease.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1950 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2004, the Veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In a January 2006 decision, the Board denied the above 
claims.  The Veteran duly appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2007 order, the Court vacated the Board's 
January 2006 decision which denied the Veteran's application 
to reopen his claims for service connection for bone ulcer of 
the right shin, chronic kidney disease, diabetes mellitus, 
and a left knee injury.  The Court then remanded the matter 
to the Board for action consistent with the June 2007 Court 
order.

In September 2008, the Board remanded the matter in 
accordance with the June 2007 Court order.  


In August 2009, the Board reopened the claims for service 
connection for kidney disease and a left knee disability and 
remanded the present matter for additional development and 
due process concerns.  The Board is satisfied that there has 
been substantial compliance with the remand directives and 
the Board may proceed with review.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  In May 1992, the RO denied the Veteran's claim for 
service connection for a bone ulcer of the right shin.  The 
Veteran did not appeal.  

2.  Evidence received since the May 1992 decision denying 
service connection for a bone ulcer of the right shin does 
not raise a reasonable possibility of substantiating the 
claim.

3.  In May 1992, the RO denied the Veteran's claim for 
service connection for diabetes mellitus.  The Veteran did 
not appeal.  

4.  Evidence received since the May 1992 decision denying 
service connection for diabetes mellitus does not raise a 
reasonable possibility of substantiating the claim.

5.  A kidney disease did not have its onset during active 
service or result from disease or injury in service.

6.  A left knee disability did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The May 1992 RO decision denying service connection for a 
bone ulcer of the right shin is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).


2.  New and material evidence has not been received since the 
RO's May 1992 decision; the claim for service connection for 
a bone ulcer of the right shin is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The May 1992 RO decision denying service connection for 
diabetes mellitus is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  New and material evidence has not been received since the 
RO's May 1992 decision; the claim for service connection for 
diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

5.  The criteria for entitlement to service connection for 
kidney disease have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

6.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to reopen

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Bone ulcer of the right shin

The Veteran's claim of entitlement to service connection for 
a bone ulcer of the right shin was denied in a May 1992 
rating action.  The basis of the denial was that the 
disability was not shown by the current evidence of record.  
After appropriate notice of this decision and of his 
appellate rights, the Veteran did not file a timely appeal 
and the decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the May 1992 rating 
decision consisted of the Veteran's service treatment 
records.

Evidence relating to the claim for service connection for a 
bone ulcer of the right shin received since the May 1992 
rating decision that is new consists of statements from the 
Veteran, an August 2004 personal hearing, and statements from 
former servicemen who served with the Veteran.  The new 
evidence does not contain any treatment, findings, or 
diagnosis of any residuals caused by the inservice puncture 
wound.  The Board notes that the Veteran received private and 
VA treatment for basal cell carcinoma of the right shin 
following service.  However, there is no evidence of record 
showing that this disease is somehow related to the inservice 
puncture wound of the right shin.  Therefore, while the 
record contains evidence that is new, it is not material 
within the meaning of 38 C.F.R. § 3.156(a) because it does 
not relate to an unestablished fact necessary to substantiate 
the claims and they do not raise a reasonable possibility of 
substantiating the claims.  The record still lacks competent 
evidence of the existence of post-service bone ulcer of the 
right shin.  

Therefore, the Board finds that the evidence received 
subsequent to May 1992 is not new and material and does not 
serve to reopen the Veteran's claims for service connection 
for a bone ulcer of the right shin.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  The appeal is denied.  


B.  Diabetes mellitus

The Veteran's claim of entitlement to service connection for 
diabetes mellitus was denied in a May 1992 rating action.  
The basis of the denial was that diabetes mellitus was not 
shown to be related in any way to the period of active duty.  
After appropriate notice of this decision and of his 
appellate rights, the Veteran did not file a timely appeal 
and the decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the May 1992 rating 
decision consisted of the Veteran's service treatment 
records.

Evidence relating to the claim for service connection for 
diabetes mellitus received since the May 1992 rating decision 
that is new consists of statements from the Veteran, an 
August 2004 personal hearing, and private and VA post-service 
treatment records.  The new evidence shows that the Veteran 
was diagnosed in 1961 as having diabetes mellitus.  However, 
the new evidence does not contain medical evidence showing 
that the Veteran's diabetes mellitus is related to service.  
Therefore, while these records are new, they are not material 
within the meaning of 38 C.F.R. § 3.156(a) because they do 
not relate to an unestablished fact necessary to substantiate 
the claims and they do not raise a reasonable possibility of 
substantiating the claims.  The record still lacks competent 
evidence demonstrating that diabetes mellitus is related to 
the Veteran's active duty.  

Accordingly, the Board finds that the evidence received 
subsequent to May 1992 is not new and material and does not 
serve to reopen the Veteran's claims for service connection 
for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  The appeal is denied.  

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having chronic renal insufficiency and 
degenerative joint disease of the left knee.  Therefore, the 
first requirement for service connection for these claims, 
the existence of a current disability, is met.  See Hickson, 
12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
kidney disease and a left knee disability.  

Regarding the claim for kidney disease, the service treatment 
records reveal treatment for tenderness over the left kidney 
and burning with urination in March 1951.  Urinalysis, 
however, was negative.  Separation examination reported the 
Veteran's genitourinary (GU) system as normal.  

Post-service private treatment record dated December 1969 
show that the Veteran reported having a long history of 
kidney infections and reported being treated for such in 
service.  The Veteran was diagnosed at that time as having a 
GU problem with chronic prostatitis.  The physician noted 
that kidney infections seemed to run in his family as his 
maternal aunt recently died of a kidney infection.  

In July 2009, the Veteran was notified that lab tests showed 
that he had protein in his urine that may be a sign of early 
damage to his kidneys from diabetes.  

Pursuant to the most recent Board remand, the Veteran was 
afforded a VA examination in November 2009.  Following a 
review of the claims file and physical examination, including 
diagnostic tests, the Veteran was diagnosed as having chronic 
renal insufficiency and urinary tract infections, recurrent 
by history.  The examiner noted that there was no record of 
infections in the Veteran's electronic medical records or in 
the claims file.  The examiner opined that the Veteran's 
renal insufficiency and urinary tract infections were less 
likely than not related to service.  He explained that the 
Veteran's renal insufficiency was caused by his diabetes 
mellitus.  In addition, there was no evidence of chronic 
urinary tract infections while on active duty.  The examiner 
noted that the Veteran was treated on only one occasion 
during service for complaints of some burning with urine, but 
the urinalysis was unremarkable and subsequent urinalyses 
were normal.  

Review of the medical evidence of record shows that the first 
indication that the Veteran had a GU abnormality following 
service was in 1969, about 16 years following service.  The 
time lapse between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In addition, there is no competent medical evidence of record 
showing that the Veteran's claimed kidney disease had its 
onset during active service or is related to any in-service 
disease or injury.  Private and VA medical treatment records 
make no mention of any link between any kidney disease and 
service.  Furthermore, the VA examiner provided a definitive 
opinion that the Veteran's current GU disabilities were not 
related to active service.  In fact, the examiner opined that 
the Veteran's renal insufficiency was directly related to his 
diabetes mellitus.  The Veteran has been denied service 
connection for diabetes mellitus.  The examiner provided 
rationale and cited to specific evidence in the file as 
support for his opinion, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444 (2000).  

The Veteran also contends that his current left knee 
disability is related to service.  Statements made by the 
Veteran, including those made during the August 2004 personal 
hearing, and by former servicemen who served with the Veteran 
assert that the Veteran injured his left knee while playing 
football during service.  

Service treatment records show that the Veteran was injured 
while playing football in August 1952.  The only injury 
reported, however, was a puncture wound to the right shin.  
There is no inservice record that his left knee was ever 
injured and separation examination reported no abnormalities 
with his lower extremities.  

Post-service treatment records show that the Veteran has been 
diagnosed as having degenerative joint disease of the left 
knee.  Private treatment records show treatment for his left 
knee disability beginning in September 1996.  At that time, 
the Veteran reported injuring his knee years ago while doing 
athletics.  He was diagnosed as having degenerative joint 
disease.  In October 1996, the Veteran underwent a left knee 
arthroscopy.  In June 2000, the Veteran underwent a left 
total knee replacement arthroplasty.  It was noted that the 
Veteran, a 70 year old football coach, had longstanding 
degenerative arthritis of the left knee.  

Pursuant to the most recent Board remand, the Veteran was 
afforded a VA examination for his left knee in November 2009.  
The examiner reviewed the Veteran's history of his left knee 
disability and noted that the Veteran could not recall the 
mechanism of the injury or what diagnosis was given.  He was 
seen by the team trainers, but did not otherwise have medical 
treatment for the injury.  Following a physical examination, 
the Veteran was diagnosed as having degenerative joint 
disease of the left knee, status-post total knee replacement.  
The examiner opined that it was less likely than not that the 
Veteran's current degenerative joint disease of the left 
knee, status-post total knee replacement, was related to 
duty.  The examiner explained there was insufficient 
objective evidence to link the Veteran's current left knee 
symptoms to active duty as there was no mention of treatment 
of the left knee in service treatment records or at the time 
of separation.  The examiner noted that the Veteran filed a 
claim for service connection shortly after discharge in 
December 1953 listing several conditions, but did not include 
any condition related to the left knee in his claim.  

Review of the medical evidence of record shows that the 
Veteran was first treated for his left knee disability in 
September 1996, about 46 years following service.  As noted 
by the VA examiner, the Veteran submitted a claim for 
benefits less than two months following discharge.  At that 
time, he did not include a left knee disability among his 
claimed conditions.  The time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson, 230 F.3d at 1330.

In addition, there is no competent medical evidence of record 
showing that the Veteran's claimed left knee disability had 
its onset during active service or is related to any in-
service disease or injury.  No defect or diagnosis was noted 
at separation.  Private and VA medical treatment records make 
no mention of any link between the Veteran's left knee 
disability and service.  Furthermore, the VA examiner 
provided a definitive opinion that the Veteran's current left 
knee disability was not related to active service.  The 
examiner provided rationale and cited to specific evidence in 
the file as support for his opinion, and is found to be 
persuasive.  See Prejean, 13 Vet. App. at 448-9.  

During the August 2004 hearing and in correspondence of 
record, the Veteran asserts that his kidney disease and left 
knee disability are related to service.  He is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the Board finds his assertions outweighed by the 
opinions provided by the November 2009 VA examiner who 
examined the Veteran and reviewed his records.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.

III.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Regarding the claims for service connection, complete notice 
was sent in September 2003 and December 2008 and the claim 
was readjudicated in a July 2009 and December 2009 
supplemental statements of the case.  Mayfield, 444 F.3d at 
1333.

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Substantially complete notice regarding new and material 
evidence was sent in December 2008 and the claims were 
readjudicated in supplemental statements of the case dated 
July 2009 and December 2009.  Mayfield, 444 F.3d at 1333.  
The Veteran's accredited representative noted in a July 2009 
written presentation that the December 2008 notice was 
erroneous because it incorrectly identified the date of the 
initial denial of the claims and gave a "cursory" 
explanation as to why the claims were initially denied.  The 
Board agrees that the notice misidentified the prior final 
decision and included a brief explanation with regard to the 
prior final denial; however, the Board finds that the Veteran 
was not prejudiced because the purpose of the notice was not 
frustrated.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The record shows that the Veteran is represented by a 
Veteran's Service Organization.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).  That representative's most recent 
written presentation demonstrated actual knowledge of the 
evidence necessary to substantiate the claims.  Further, the 
lengthy procedural history of this case includes a prior 
January 2006 Board decision on the same issues which clearly 
identified the date of the final prior decision and the 
reasons why the claims were not reopened.  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  
Vazquez-Flores, 22 Vet. App. at 49.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence and afforded the appellant 
the opportunity to give testimony before the Board.  VA did 
afford the appellant physical examinations and obtained 
medical opinions as to the etiology of his claimed kidney 
disease and left knee disability.  A VA examination is not 
required with regard to the claims of service connection for 
a bone ulcer of the right shin or diabetes mellitus because 
the Veteran has not submitted new and material evidence to 
reopen those claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a bone ulcer 
of the right shin.  The claim to reopen is denied. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for diabetes 
mellitus.  The claim to reopen is denied. 

Service connection for kidney disease is denied.

Service connection for a left knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


